DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 14-28 of the US Patent Application No. 16/543,440 filed 10/28/2019 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 14- 28 are rejected under pre-AIA  35 U.S.C. 102(a, e) as being anticipated by Haggstrom et al. (US 7,569,742).
Regarding claims 14 and 22, Haggstrom discloses a wound dressing (Abstract, line 1) comprising:
a first layer 102 (fig. 2) and a second layer 104, 106 (fig. 2) arranged in superposed relation, the first layer configured to be in direct contact with a wound (col. 3, line 25; fig. 2) and the second layer configured to absorb wound fluid (col. 3, line 26; fig. 2), the second layer positioned over the first layer (see fig. 2); and 
a plurality of sensors incorporated into one or more of the first or second layers, the plurality of sensors comprising: 
a pressure sensor configured to detect pressure within the wound dressing; an oxygen sensor configured to detect an oxygen level of the wound; and a temperature sensor configured to detect a temperature of the wound (col. 8, lines 30-36), wherein senosrs are incorporated into the second layer (see pressure sensor 114; fig. 2).

    PNG
    media_image1.png
    395
    552
    media_image1.png
    Greyscale

Regarding claim 15, Haggstrom discloses the dressing, wherein the oxygen sensor is further configured to detect an oxygen level adjacent the wound (col. 8, line 33).
Regarding claims 16 and 23, Haggstrom discloses the dressing, wherein the first layer comprises a plurality of perforations (col. 3, lines 25-33) configured to allow unidirectional flow of the wound fluid toward the second layer (col. 3, lines 36-37).
Regarding claims 17 and 24, Haggstrom discloses the dressing, wherein the second layer comprises an absorbent material (col. 3, lines 57-58).
Regarding claims 18 and 25, Haggstrom discloses the dressing, wherein the absorbent material comprises a foam (col. 2, lines 18-19).
Regarding claims 19 and 26, Haggstrom discloses the kit comprising the wound dressing discussed above and a vacuum pump configured to be fluidically connected to the wound dressing (col. 3, lines 9-14).
Regarding claims 20 and 27, Haggstrom discloses the kit comprising a controller configured to control the vacuum pump (col. 6, line 23).
Regarding claims 21 and 28, Haggstrom discloses the kit, wherein the controller is configured to control the vacuum pump in response to the pressure detected by the pressure sensor (col. 6, lines 25-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781